         Case 4:21-cv-00563-BRW Document 26 Filed 09/10/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

DAVID A. ANDERSON                                                                 PETITIONER

v.                              NO. 4:21-cv-00563 BRW

DEXTER PAYNE, Director of the                                         RESPONDENT
Arkansas Division of Correction

                                              ORDER

       I have received findings and a recommendation (Doc. No. 23) from Magistrate Judge

Patricia S. Harris. After a careful review of the findings and recommendation, the timely

objections, and a de novo review of the record, I approve and adopt the findings and

recommendation in all respects.

       Petitioner’s writ of habeas corpus pursuant to 28 U.S.C. 2254 filed by petitioner is

DISMISSED, as is his supplemental petition. All pending motions are DENIED AS MOOT

(Doc. Nos. 6, 8, 17, 18, 20, 21, 22), all requested relief is denied, and judgment will be entered

for respondent Dexter Payne.

       In accordance with Rule 11(a) of the Rules Governing Section 2254 Cases in the United

States District Courts, a certificate of appealability is also denied because Petitioner cannot make

a “substantial showing of the denial of a constitutional right.” See 28 U.S.C. 2253(c)(2).

       IT IS SO ORDERED this 10th day of September, 2021.



                                                 Billy Roy Wilson___________________
                                                 UNITED STATES DISTRICT JUDGE
